Per Curiam:

One proposition is decisive of this case. The bill of particulars alleged that the railroad company received as a common carrier a shipment of goods at St. Louis, Mo., to be transported to Arkansas City, Kan., and that it wrongfully and negligently delivered the same “to a party other than the consignee without said party having presented, to it the bill'of lading properly indorsed.” This was denied. A single issue of fact was sharply presented, and plaintiff, to prove its case, introduced with other evidence the bill of lading.
The demurrer to the evidence should have been sustained for the reason that the bill of lading contained a printed condition which provided that unless the word “order” was written thereon immediately before or after the name of the party to whose order the property was consigned the carrier might deliver without requiring the production or surrender of the bill of lading. The word “order” was not so written thereon. It conclusively appeared from plaintiff’s evidence that the action of the railroad company in *698delivering the property without a surrender of the bill of lading was not wrongful.
The record nowhere discloses that the trial court’s ruling was based on the illegibility of the printed conditions on the back of the bill of lading. That question does not seem to have been an issue. If it had been the bill of lading, as shown by the record, appears to be legible; at least, there is no difficulty in reading the condition to which we have been referred.
The judgment is reversed, with directions to enter judgment for defendant.